Citation Nr: 1041229	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel






INTRODUCTION

The Veteran had active service in the Navy from November 1942 to 
October 1947 and active service in the Army from March 1948 to 
December 1949 and from December 1955 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the above issue was remanded by the Board in 
May 2010 for further evidentiary development.  As will be further 
explained below, this development having been achieved, the issue 
is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran's 
COPD is the result of his active duty service.


CONCLUSION OF LAW

COPD was not incurred in active duty service.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The June 2007 letter provided 
this notice to the Veteran.  

The Board observes that the June 2007 letter was sent to the 
Veteran prior to the October 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the June 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In May 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to provide a VA 
examination, including a nexus opinion, and to obtain copies of 
VA treatment reports from Oklahoma Veterans Center-Lawton/Ft. 
Sill Division, that were not of record.  The requested records 
having been obtained and the requested examination having been 
afforded, the issue now returns to the Board for appellate 
review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a 
VA examination, including a nexus opinion in July 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  In this regard the 
examiner considered all of the pertinent evidence of record and 
the statements of the Veteran, and provided a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its May 2010 remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) competent 
evidence of the current existence of the disability for which 
service connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of a 
nexus or connection between the disease, injury, or event in 
service and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In many cases, medical evidence is required to meet the 
requirement that the evidence be "competent."  However, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  The Board notes that 
the record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

The Board notes initially that the Veteran was diagnosed with 
COPD in an August 2006 private treatment report and in a May 2007 
VA treatment report.  As such the Board finds that the Veteran 
does have a current disability as required by 38 C.F.R. § 3.303 
(2010).

With regard to the service treatment records, the Board notes 
that the Veteran's Navy entrance examination dated November 1942 
notes that the Veteran's respiratory system is normal, as does 
his October 1947 Navy exit examination report.  The Board notes 
that the Veteran's Army entrance examination is not of record; 
however the first available report of medical examination, dated 
in November 1961 reveals that the Veteran's lungs and chest were 
listed as normal.  In a July 1964 annual physical report, it is 
noted, however, that the Veteran's lungs and chest were listed as 
abnormal because the Veteran suffered from wheezing as a result 
of his chronic bronchitis which was also noted on the examination 
report.  Subsequently in a May 1966 treatment note the Veteran 
was diagnosed with mild bronchitis.  The Board observes that the 
remainder of the Veteran's treatment records, including reports 
of medical examination, as well as his July 1969 separation 
examination, fail to note that the Veteran suffered from any 
disability with regard to his respiratory system.  The Board 
notes that the Veteran did suffer from respiratory issues, 
specifically bronchitis, while in service.  As such the Veteran 
was afforded a VA examination to address any etiological 
connection between the Veteran's in-service bronchitis and his 
current diagnosis of COPD.

As noted, having determined that the Veteran has a current 
disability and evidence of in-service treatment for respiratory 
problems, it is necessary to determine whether the Veteran's in-
service complaints are related to his current lung disorder.  In 
this regard, the Veteran was afforded a VA examination in July 
2010.  After reviewing the Veteran's c-file the examiner noted 
that the Veteran did not recall exactly when he started having 
breathing problems, but that he started receiving daily breathing 
treatments in May 2007.  The examiner then noted that the Veteran 
had a 40-50 year, two packs-a-day, smoking habit, but he quit in 
approximately 1980.  The Veteran complained of shortness of 
breath upon physical exertion.  He further stated that his 
symptoms occur daily, primarily in the morning.  The examiner 
noted that the Veteran received inhalation treatments twice a 
day.  Upon examination the Veteran exhibited normal respiratory 
excursion and his chest had a normal AP diameter.  The lung 
sounds showed mild end-expiratory wheezes diffusely.  The Veteran 
exhibited FEV/FVC of 58 percent post-bronchodilator.  The 
examiner diagnosed the Veteran with COPD.  

The July 2010 VA examiner, in response to the request for a nexus 
opinion, opined that the Veteran's current COPD is less likely 
than not related to his military service.  Rather, the examiner 
opined, the Veteran's COPD is most likely related to his history 
of cigarette smoking.  In this regard, the examiner noted that 
smoking is the patient's strongest risk factor for the 
development of COPD.  The examiner further noted that the 
military did not cause the Veteran's smoking problem, therefore 
it cannot be concluded that the Veteran's military service caused 
his COPD.

The Board observes, however, that a February 2008 letter from the 
Veteran's private treating physician provided a positive nexus 
statement.  In this regard, 
Dr. J. M. opined, after reviewing extracts from the Veteran's 
service treatment records, that the records are significant for 
COPD.  The examiner then further opined that the COPD issues 
reflected in the Veteran's service treatment records are directly 
related to his current problems.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board acknowledges Dr. J. M.'s opinion; however, the Board 
notes that there is no indication in the Veteran's service 
treatment records that he was diagnosed with COPD while in 
service.  The Board notes that while the Veteran was diagnosed 
with chronic bronchitis during active duty service, the record 
does not support that the Veteran suffered from a chronic 
obstructive lung disorder as there is no mention of any treatment 
of a chronic obstructive lung disorder, including bronchitis, for 
the Veteran's final three years of active duty service and no 
post-service complaints until the Veteran's August 2006 diagnosis 
of COPD.  Additionally, the Board notes that the Veteran's 
treating physician does not address the effect of the Veteran's 
extensive smoking history in determining etiology of the 
Veteran's COPD.  The opinion offered by the Veteran's treating 
physician is also considerably weakened by the fact that there is 
no indication that the doctor reviewed any other relevant 
evidence in the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  

While the Board recognizes that the Court has recently held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion may 
not be discounted solely because the opining clinician did not 
describe review of the claims file, the critical question is 
whether the C&P examiner's medical opinion is credible in light 
of all the evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this regard, the Board may reject a medical opinion 
that is based on inaccurate facts.  Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical professionals 
which are not accompanied by a factual predicate in the record 
are not probative medical opinions).
 
For the reasons discussed above, the Board finds the opinion of 
the July 2010 VA examiner to be more probative.  This is based on 
the fact, as noted above, that Dr. J. M. relied on inaccurate and 
incomplete information in determining the relationship between 
the Veteran's in-service bronchitis and current COPD.  In 
contrast, the July 2010 examiner provided references to the 
records reviewed and a rationale for the opinion provided which 
included consideration of the Veteran's smoking history and its 
effects with regard to COPD. 

Additionally, the Board notes that notwithstanding the contention 
that the Veteran was suffering from symptomatology consistent 
with COPD while in service, a definitive diagnosis was not made 
until August 2006, approximately 37 years after the Veteran's 
separation from service.  As such, the Veteran's treating private 
physician's opinion, as stated in the February 2008 letter, is 
simply not persuasive.

As noted above, if there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  However, the Board notes that 
the Veteran did not seek treatment for COPD immediately following 
his separation from service or for many decades thereafter.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest diagnosis of COPD, the 
Board notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had an 
injury or disease in service which resulted in chronic disability 
or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses 'negative evidence' which tends to disprove 
the existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an approximate 
balance of positive and 'negative' evidence).  Thus, the lack of 
any objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and the 
first complaints or symptoms of COPD is itself evidence which 
tends to show that the disorder did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, the 
Board must render a finding with regard to both competency and 
credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

Despite the Veteran's claims that he has experienced the same 
symptomatology since service, the medical evidence of record 
contradicts his contentions.  In this regard the Board notes that 
there are no medical records indicating that the Veteran suffered 
from respiratory issues for the intervening years between his 
separation from service and his August 2006 diagnosis of COPD.  
When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because there 
is no corroborating contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
The Board further acknowledges that with regard to continuity of 
symptomatology, symptoms as opposed to treatment are of primary 
interest and the Veteran is competent, for example, to observe 
symptoms during and post service and that observation need not be 
recorded.  However, while the Veteran is competent to report 
continuity of symptomatology, as noted above, it is also 
necessary to show that the Veteran is credible in his assertions.  
In this instance it is reasonable to believe that if the Veteran 
were suffering from breathing difficulties, he would have sought 
medical treatment.  As there is no evidence that the Veteran 
sought medical treatment for any chronic lung disorder for over 
three decades following service separation, the Board finds that 
the lack of contemporaneous treatment records indicates a lack of 
credibility with regard to the Veteran's contentions.  

Since the greater weight of the evidence, and the most probative 
evidence, indicates that the Veteran did not have an in-service 
diagnosis of COPD, service connection for COPD is not warranted.  
For the reasons given above, the preponderance of the evidence is 
against the claim, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is therefore not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


